Citation Nr: 1518372	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to July 1976 and October 1976 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denied the claim for service connection for erectile dysfunction and granted service connection for migraine headaches, assigning a noncompensable rating, effective March 10, 2009.  A March 2013 rating decision granted a 10 percent rating for migraine headaches effective March 10, 2009.

The issue of entitlement to an increased rating for bilateral pes planus and hallux valgus has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal, the Veteran's headaches were productive of migraines with characteristic prostrating attacks occurring on average twice per week. 


CONCLUSION OF LAW

The criteria for assignment of a 30 percent disability rating, but no higher, for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in his May 2013 substantive appeal that the grant of a 30 percent disability rating for migraine headaches would satisfy his appeal, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected migraine headaches have been more severe than at other stages.  Id.

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a compensable rating of 10 percent is assigned when the evidence reflects that a Veteran experiences characteristic prostrating attacks that occur an average of once every two months over the last several months.  A 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months.  A 50 percent rating, which is the highest schedular rating pursuant to this Diagnostic Code, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating is warranted throughout the appeal.  The record shows that the Veteran has frequent throbbing and pulsating headaches, relieved with medication and lying down.  Specifically, at the September 2010 VA examination, the Veteran reported twice weekly headaches lasting for one day that are associated with nausea, blurred vision and light sensitivity.  The Veteran has submitted statements from family members and friends stating that the Veteran's migraines involve constant pain that are associated with dizziness and nausea that requires him to lie down at times.  The Veteran's private treatment records are consistent with the findings and conclusions set forth in the September 2010 examination report.

Based on this evidence of prostrating attacks of migraine headache pain each month, the Board finds that the evidence supports a rating of 30 percent throughout the appeal.  Fenderson, 12 Vet. App. 119.  

As noted above, the Veteran indicated in his May 2013 substantive appeal that the grant of a 30 percent disability rating for migraine headaches would satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's headaches warrant a rating in excess of 30 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's headache disability.  His headaches are productive of nausea, light sensitivity, and pain, and these symptoms are contemplated by the assigned rating criteria.  Notably, these symptoms are contemplated as symptomatology associated with prostrating attacks.  Further, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's headache disability is before the Board and there is no indication in the record that his headaches, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

In adjudicating the current appeal for a higher rating, the Board notes the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence show, that his migraine headaches prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 30 percent, but not higher, for migraine headaches is granted.  


REMAND

The Veteran was provided with a VA genitourinary examination in February 2013.  The February 2013 examiner opined that the Veteran's erectile dysfunction is less likely than not caused by his obstructive sleep apnea because neither erectile dysfunction nor obstructive sleep apnea were noted in service.  Given that the February 2013 examiner did not provide an adequate supporting rationale in connection with this unfavorable finding, the Board finds that this medical opinion is inadequate for rating purposes.  Additionally, the VA examiner did not discuss whether the erectile dysfunction was aggravated by the service-connected obstructive sleep apnea.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds a new opinion is necessary to make a determination in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran, that are relevant to the Veteran's claim for service connection for erectile dysfunction.

2.  Thereafter, afford the Veteran a VA examination in order to determine the nature and etiology of his claimed erectile dysfunction.  The examiner should review the claims file and note such review in the report.  Specifically, the examiner should opine:

a.)  Is it at least as likely as not that the Veteran's erectile dysfunction had its onset during or was causally related to service? 

b.)  Is it at least as likely as not that the Veteran's erectile dysfunction is caused by the Veteran's service-connected obstructive sleep apnea, major depressive disorder, or lumbar spine disability?

c.)  Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by the Veteran's obstructive sleep apnea, major depressive disorder, or lumbar spine disability?  If the erectile dysfunction was aggravated by obstructive sleep apnea, major depressive disorder, or lumbar spine disability, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The examiner should provide a detailed rationale for all findings and conclusions.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


